Citation Nr: 0703305	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-13 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from March 1966 to December 
1967.

This appeal arises from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  In this decision, the RO denied 
entitlement to service connection for bilateral pes planus.  
The veteran appealed, and in March 2005, the Board denied the 
claim.  

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In August 2005, while his case was 
pending at the Court, the VA's Office of General Counsel and 
appellant's representative filed a Joint Motion requesting 
that the Court vacate the Board's March 2005 decision.  In 
September 2005, the Court issued an Order vacating the March 
2005 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records include an induction 
examination report, dated in January 1966, which notes that 
he had third degree pes planus.  Although the veteran was 
afforded a VA examination in April 2003, this report did not 
address the issue of whether the veteran's pes planus may 
have been aggravated during his service.  A review of the 
Joint Motion shows that it was agreed that a remand was 
required so that the veteran may be afforded another 
examination which addresses the issue of aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who have provided treatment for 
his pes planus since 2004.  After 
securing any necessary releases, the RO 
should obtain these records.  

2.  Upon completion of the above, 
schedule the veteran for a VA orthopedic 
examination, limited to the feet. The 
claims file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests, including x-rays if indicated, 
should be accomplished.

The examiner should state whether the 
veteran's pes planus is congenital or 
acquired in nature.  If congenital, the 
doctor must also state whether this 
condition is a disease, as opposed to a 
defect.

If the pes planus is acquired in nature, 
the doctor should state whether it 
underwent a permanent increase in 
severity during active service, beyond 
its natural progress.

If the veteran's pes planus is more 
properly characterized as a congenital 
defect, the examiner should state whether 
it was subject to any superimposed 
disease or injury during active service.

A rationale for any opinion expressed 
should be provided.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


